DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 04/05/2021.
The Amendments to Claims 1 and 2, filed 04/05/2021, are acknowledged and accepted.

	Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. Applicant argues that nothing in the Dorschner ‘701 patent shows, suggests or even contemplates a tunable optical phase shifter including a sheet having a rigid outer portion and a rigid inner edge, as required by claim 1.  However, the Examiner respectfully disagrees.  Alignment layers are movable layers surrounding the liquid crystal layer and the liquid crystal molecules to properly align the liquid crystal molecules at the boundaries.  Thus the limitations have been met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorschner et al. (4964701), hereinafter Dorschner.
Regarding claims 1 and 10, Dorschner discloses, in figures 1-3, an optical phase shifter (optical beam phase shifter) for adjusting an optical phase of light propagating therethrough along an optical axis (col. 3, lines 46-51; the light rays 18a-18c are widespread and project on a plane; therefore they propagate), comprising:  a first and second transparent slides (22 and 26, windows) define a cavity (fixed spacing) therebetween (col. 4, lines 53-55); a sheet (24, liquid crystal layer with liquid crystal molecules 13) received in the cavity and having first and second sides (figure 3 and col. 4, lines 55-57), the sheet (24, liquid crystal layer with liquid crystal molecules 13) including a rigid outer portion and a rigid inner portion alignable with the optical axis and moveable relative to the rigid outer portion along the optical axis between a first position and a second position (46 and 48, alignment layers; i.e. inner and outer rigid portions) (col. 5, lines 7-16; Examiner notes that the alignment layers are rectangular and not bent or circular and therefore rigid); and a tuning structure (13, liquid for crystal molecules and 14, electrodes) operatively engageable with the rigid inner portion of the sheet, to selectively move the rigid inner portion of the sheet along the optical axis so as to adjust the optical phase of light propagating through the optical phase shifter(col. 3, lines 62-68, col. 4, lines 1-3, and col. 6, lines 56-59).
Regarding claim 4, Dorschner discloses, in figures 1-3, an optical phase shifter (optical beam phase shifter) for adjusting an optical phase of light propagating therethrough along an optical axis (col. 3, lines 46-51; the light rays 18a-18c are widespread and project on a plane; therefore they propagate), wherein the rigid inner portion of the sheet is fabricated from a negative photoresist (col. 7, lines 32-35).
Regarding claim 5, Dorschner discloses, in figures 1-3, an optical phase shifter (optical beam phase shifter) for adjusting an optical phase of light propagating therethrough along an optical axis (col. 
Regarding claim 8, Dorschner discloses, in figures 1-3, an optical phase shifter (optical beam phase shifter) for adjusting an optical phase of light propagating therethrough along an optical axis (col. 3, lines 46-51; the light rays 18a-18c are widespread and project on a plane; therefore they propagate), wherein the tuning includes a plurality of interdigitated electrodes (12, common electrodes and 14, striped electrodes) positioned in spaced relation to the second side of the sheet, the plurality of interdigitated electrodes operatively connectable to a voltage source (col. 3, lines 62-67 and col. 4, lines 1-3). 
Regarding claim 9, Dorschner discloses, in figures 1-3, an optical phase shifter (optical beam phase shifter) for adjusting an optical phase of light propagating therethrough along an optical axis (col. 3, lines 46-51; the light rays 18a-18c are widespread and project on a plane; therefore they propagate), wherein the voltage source supplies an adjustable voltage and wherein the pressure of the fluid against the rigid inner portion of the sheet varies in response to a magnitude of the voltage supplied to the a plurality of interdigitated electrodes by the voltage source (col. 3, lines 62-67 and col. 4, lines 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorschner et al. (4964701), hereinafter Dorschner as applied to claim 1 above, and further in view of McGrath et al. (2013/0337101), hereinafter McGrath.
Regarding claim 6, Dorschner discloses all the limitations in common with claim 1, and such is hereby incorporated.
Dorschner fails to disclose wherein the first fluid is a non-conductive fluid.
McGrath discloses wherein the first fluid is a non-conductive fluid (paragraph 0027).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dorschner with the fluid of McGrath for the purpose of providing an electrolytic solution.
Regarding claim 7, Dorschner discloses all the limitations in common with claim 1, and such is hereby incorporated.
Dorschner fails to disclose wherein the tuning structure includes a second fluid extending about at least a portion of the first fluid, the second fluid being conductive.
McGrath discloses wherein the tuning structure includes a second fluid extending about at least a portion of the first fluid, the second fluid being conductive (paragraph 0027).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dorschner with the fluid of McGrath for the purpose of including a phase change material.

Allowable Subject Matter
s 2-3 and 10-15 are allowed.
The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an optical phase shifter for adjusting an optical phase of light propagating therethrough along an optical axis having all the claimed features of applicant's instant invention, specifically including: in claim 2, wherein the sheet includes a rigid outer portion interconnect to the rigid inner portion by a complaint ring, wherein the compliant ring urges the rigid inner portion toward the first position; in claim 10, a second fluid extending about at least a portion of the first fluid; and 15    at least one electrode spaced from the second side of the sheet and communicating with the second fluid, the electrode operatively connectable to a voltage source; wherein:  the voltage source supplies an adjustable voltage; and 20    the pressure of the first fluid against the rigid inner portion of the sheet varies in response to a magnitude of the voltage supplied to the electrode by the voltage source, as set forth in the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872